               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


WARREN HILL, LLC                  :           CIVIL ACTION
                                  :
     v.                           :
                                  :
SFR EQUITIES, LLC                 :           NO. 18-1228


                                ORDER

          AND NOW, this 8th   day of February, 2019, for the

reasons set forth in the accompanying memorandum, it is hereby

ORDERED that:

          (1)   the motion of defendant SFR Equities, LLC for

partial summary judgment regarding the interpretation of Section

1.2(d) of the parties’ Membership Interest Purchase Agreement is

GRANTED in part and DENIED in part;

          (2)   the defendant’s motion for partial summary

judgment is DENIED to the extent that defendant seeks to exclude

the Vendor Assistance Program, LLC’s payments to Bluestone

Capital Markets, LLC and Blue Stone Finances, LLC in the

calculation of net income under § 1.2(d) of the parties’

Membership Interest Purchase Agreement; and

          (3)   the defendant’s motion for partial summary

judgment is GRANTED to the extent that defendant calculates

under § 1.2(d) of the parties’ Membership Interest Purchase

Agreement the Revenue of the Vendor Assistance Program, LLC
based on fees actually received and not on fees to which the

Vendor Assistance Program, LLC may be entitled but which have

not yet been received.



                                     BY THE COURT:



                                     /s/ Harvey Bartle III
                                                                J.




                               -2-
